Citation Nr: 0008807	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for 
hypertension and assigned a 10 percent disability rating, 
effective September 11, 1997.  In October 1999, the RO 
increased the disability rating to 20 percent, effective 
September 11, 1997.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 2000, a transcript 
of which is of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his hypertension is well-grounded.  Because 
the claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, for the reasons stated below, 
the Board finds that additional development is necessary in 
the instant case.

The veteran's hypertension is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101.  
The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating disability due to 
diseases of the cardiovascular system, effective January 12, 
1998.  62 Fed. Reg. 65,219 (Dec. 11, 1997).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  In light of the Court's holding in 
Karnas, the Board has compared the previous version of DC 
7101 (1997), and the new version of the regulation as 
published in 62 Fed. Reg. 65,219 (effective Jan. 12, 1998), 
and the Board finds that, although the regulations have been 
rephrased, the elements to be considered in determining the 
degree of disability have not been changed in a substantive 
way so as to affect the outcome of the veteran's claim in 
this case.

The "old" criteria in Diagnostic Code 7101 provided that a 
10 percent disability rating was warranted if diastolic 
pressure was predominantly 100 or more.  A 20 percent rating 
was warranted if diastolic pressure was predominantly 110 or 
more and there were definite symptoms.  A 40 percent rating 
was warranted if diastolic pressure was predominantly 120 or 
more and there were moderately severe symptoms.  A 60 percent 
rating was warranted if diastolic pressure was predominantly 
130 or more and there were severe symptoms.  Note 1 to the  
"old" Diagnostic Code 7101 provided that, for the 40 
percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Note 2 specified that, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent would be assigned.  38 C.F.R. § 4.104 
(1997).

The "new" criteria of Diagnostic Code 7101 provides that a 
10 percent disability rating is warranted when the diastolic 
pressure is predominantly 100 or more; the systolic pressure 
is predominantly 160 or more; or the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent disability rating is warranted 
when the diastolic pressure is predominantly 110 or more, or 
the systolic pressure predominantly is 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more, with moderately severe symptoms.  
A 60 percent rating is warranted where diastolic pressure is 
130 or more with severe symptoms.  Note 1 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note 2 states: Evaluate 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104 (1999).

In an April 1998 rating decision, the RO granted service 
connection for hypertension.  Among other things, the RO 
found that the current medical evidence showed that the 
veteran was on medication for his hypertension, with variable 
success at control.  However, the record did not reflect any 
diastolic pressures over 110, nor any systolic pressures in 
excess of 200.  Therefore, the RO assigned a 10 percent 
disability rating, effective September 11, 1997.

The veteran appealed the April 1998 rating decision to the 
Board, contending that he was entitled to a disability rating 
in excess of 10 percent.

The record reflects that the veteran subsequently underwent a 
VA medical examination in January 1999.  Among other things, 
his blood pressure in the right arm sitting was found to be 
150/70.  Diagnoses from this examination included 
hypertension, labile, under treatment, maximum METs level 3-
4.

On file is a June 1999 RO memorandum which found that the 
January 1999 VA medical examination was inadequate.  It was 
noted that this examination only had one blood pressure 
reading, and that examinations for hypertension should 
include three blood pressure readings.  Therefore, the 
veteran underwent a new VA medical examination in August 
1999.  At this examination, it was noted that blood pressure 
measured three times on the right ranged from 170 systolic to 
180, with diastolic ranging from 88 to 100.  Diagnostic 
impression was hypertension, poorly controlled.  Further, the 
examiner stated that the veteran clearly had significant 
problems with moderate to severe hypertension, and that he 
had advised the veteran to make an appointment with his 
primary care physician for adjustments to his medication. 

Thereafter, in an October 1999 Supplemental Statement of the 
Case, the RO increased the disability rating for the 
veteran's hypertension to 20 percent, effective September 11, 
1997.  Among other things, the RO noted the general rule that 
; where there is a question as to which of two evaluations 
apply, the higher of the two evaluations is assigned where 
the disability picture more nearly approximates the criteria 
for the next higher rating.  38 C.F.R. § 4.7.  In evaluating 
the severity of the veteran's hypertension, the RO noted the 
findings of the August 1999 VA medical examination, and 
stated that private medical records revealed numerous 
systolic readings between 160 and 200, with one reading 
actually at 200.  Therefore, the RO found that the veteran 
was entitled to the next higher rating of 20 percent.

At his February 2000 personal hearing, the veteran testified, 
in part, that he was receiving treatment for his hypertension 
at the VA Medical Center (VAMC) in Tucson, Arizona.  He 
testified that he was currently receiving four medications 
for his hypertension, and that his medications had been 
changed since the August 1999 VA medical examination.  
Furthermore, he testified that he last had his blood 
pressured checked a week before the hearing, and that the 
reading was 141/77.  On inquiry, he testified that sometimes 
his medication did not control his hypertension, and noted 
the fact that he had a blood pressure reading of 186/98, a 
month earlier.  

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  As noted above, the veteran has 
identified treatment for hypertension at the Tucson VAMC 
since the August 1999 VA medical examination.  These records 
are not on file.  Although the veteran did not report that he 
had any blood pressure readings that would warrant a higher 
disability rating under Diagnostic Code 7101, in 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Consequently, the Board concludes that a remand is 
necessary to obtain those records.

The Board further notes that it has been held that a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case here 
with the hypertension claim, remains an "original claim" 
and is not a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Since the veteran's claim 
for an increased evaluation is from an initial rating award, 
the concept of "staged ratings," applies in the instant 
case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
hypertension.  After securing the 
necessary release, the RO should obtain 
those records not on file.  Even if the 
veteran does not respond, the RO's should 
obtain up-to-date medical records 
concerning the veteran from the VAMC in 
Tucson, Arizona.

2.  After obtaining any additional 
medical records to the extent possible, 
and completing any other development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record.  The RO's decision should reflect 
consideration of the concept of "staged 
ratings" pursuant to Fenderson, supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

